Title: From Thomas Jefferson to the Governor of Georgia, 22 December 1785
From: Jefferson, Thomas
To: Governor of Georgia



Sir
Paris Dec. 22. 1785.

The death of the late General Oglethorpe, who had considerable possessions in Georgia, has given rise, as we understand to questions whether those possessions have become the property of the state, or have been transferred by his will to the widow, or descended on the nearest heir capable in law of taking them. In the latter case, the Chevalier de Mezieres, a subject of France, stands foremost, as being made capable of the inheritance by the treaty between that country and the United states. Under the regal government with us it was the practice, when lands passed to the crown by escheat or forfeiture, to grant them to such relation of the party as stood on the fairest ground. This was even a chartered right in some of the states. The practice has been continued among them, as deeming that the late revolution should in no instance abridge the rights of the people. Should this have been the practice in the state of Georgia, or should they in any instance think proper to admit it, I am persuaded none will arise in which it would be more expedient to do it than in the present, and that no person’s expectations should be fairer than those of the Chevalier de Mezieres. He is the nephew of General Oglethorpe, he is of singular personal merit, an officer of rank, of high connections and patronized by the ministers. His case has drawn their attention, and seems to be considered as protected by the treaty of alliance and as presenting a trial of our regard to that. Should these lands be considered as having passed to the state, I take the liberty of recommending him to the legislature of Georgia, as worthy of their generosity, and as presenting an opportunity of proving the favourable dispositions which exist throughout America towards the subjects of this country, and an opportunity too which will probably be known and noted here. In the several views therefore of personal merit, justice, generosity and policy, I presume to recommend the Chevalier de Mezieres and his interests to the notice and patronage of your Excellency whom the choice of your country has sufficiently marked as possessing the dispositions, while it has at  the same time given you the power, to befriend just claims. The Chevalier de Mezieres will pass over to Georgia in the ensuing spring; but, should he find an opportunity, he will probably forward this letter sooner. I have the honour to be with sentiments of the most profound respect Your Excellency’s most obedient & most humble servant,

Th: Jefferson

